El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
En el caso de autos, el Procurador General, en represen-tación del Pueblo de Puerto Rico, comparece ante nos para solicitar la revocación de la sentencia del Tribunal de Cir-cuito de Apelaciones (en adelante el TCA) en la que con-firma una resolución del Tribunal de Primera Instancia (en adelante el TPI), mediante la cual decretó que el aquí re-currido no era procesable.
I
Dionisio Santiago Torres (en adelante Santiago Torres o el imputado) tiene un grado de retardación mental leve —un coeficiente intelectual de sesenta y cuatro (64)— y posee una edad mental de siete (7) años, pese a contar con más de cuarenta (40). Alcanzó estudios académicos hasta el séptimo grado; sin embargo, no sabe leer ni escribir.
El 23 de diciembre de 1997, tras la celebración de la vista preliminar correspondiente, el Ministerio Público so-metió contra Santiago Torres cinco (5) cargos por infringir el Art. 103 del Código Penal —sodomía—, 33 L.P.R.A. see. 4065, y un (1) cargo por violación del Art. 105 del Código Penal —actos lascivos o impúdicos — , see. 4067.(1)
Posteriormente, durante la lectura de acusación, cele-brada el 23 de enero de 1998, la representación legal de Santiago Torres invocó como defensa la incapacidad mental de éste al momento de los hechos.(2) Atales fines, previa *296renuncia a los términos de juicio rápido, el abogado de Santiago Torres solicitó un señalamiento para traer al doctor Capestany. Ante ello, el TPI, en virtud de la Regla 240 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, paralizó los procedimientos, ordenó la evaluación de Santiago Torres por el Dr. Rafael Cabrera Aguilar (en adelante el doctor Cabrera), psiquiatra del Estado, y fijó la vista “para evaluación sobre Procesabilidad e Inimputabüidad” para el 27 de febrero de 1998. (Enfasis en el original.(3)
Llegado el día, el TPI celebró la primera vista de proce-sabilidad, en la cual declararon tanto el doctor Cabrera como el doctor Capestany. Posteriormente, mediante Reso-lución de 3 de junio de 1998, el TPI, luego de reseñar bre-vemente lo ocurrido en dicha vista, declaró no procesable a Santiago Torres. A tales efectos, expresó lo siguiente:
El doctor Cabrera contestó escuetamente que evaluó al impu-tado y [que] a su juicio éste se encuentra procesable.
Por su parte, el doctor Capestani [sic] atestó que ha exami-nado y evaluado en múltiples ocasiones al imputado. De hecho preparó un detallado Informe de Evaluación Psiquiátrica que consta de once (11) páginas [,] además de abundante prueba documental. Concluyó el doctor Capestani [sic] que el imputado tiene síntomas muy serios de enfermedad mental tales como intelecto deficiente, funciones cognoscitivas afectadas, alucina-ciones, delirios y pobre juicio, como consecuencia de lo cual tiene serios impedimentos para funcionar en el ámbito social, escolar y ocupacional.
Ajuicio del doctor Capestani [sic] y por los fundamentos con-tenidos en su Informe y testimonio, el imputado no se encuen-tra procesable.
Examinados cuidadosamente ambos testimonios periciales, a la luz de los examenes [sic] y evaluaciones practicadas al impu-*297tado, el Tribunal declara al imputado, Dionisio Santiago Torres: NO PROCESABLE.
Se dispone que el imputado continuará recibiendo trata-miento ambulatorio, como hasta el presente, bajo la tutela de su señor padre. (Énfasis en el original.X4)
Por último, el TPI señaló una vista de seguimiento para el 30 de octubre de 1998.
Tras múltiples suspensiones, finalmente, el 23 de sep-tiembre de 1999 el TPI llevó a cabo una segunda vista de procesabilidad donde testificaron el doctor López —quien expresó que el imputado cumplía con los requisitos de pro-cesabilidad — (5) y el doctor Capestany, quien se reafirmó en que Santiago Torres no era procesable. Luego de escuchar los dichos testimonios periciales, el TPI reiteró que Santiago Torres no era procesable, ordenó la continuación del tratamiento y pautó otra vista de procesabilidad para el 17 de diciembre de 1999.
Así las cosas, llegado el día del señalamiento, las partes expusieron varios argumentos. La defensa, por su parte, solicitó que el TPI decretase la no procesabilidad perma-nente de Santiago Torres ya que éste padece de una condi-ción insuperable. Por otra parte, el Ministerio Público planteó que “no [era] pertinente solicitar la inimputabili-dad del imputado”.(6) Sobre el particular, surge del acta de dicha vista lo siguiente:
[e]l Tribunal expone que no se está solicitando una inimputabilidad. Es que dentro del curso de este tipo de proce-dimiento en determinado momento se va a determinar si la persona es o no procesable. Se está repetidamente incurriendo en gastos por parte del estado [sic], aguardando el momento en que vía tratamiento o en alguna otra forma pueda ser procesa-ble, cuando el caso es que nunca llegará el momento, porque la condición está congénitamente defectuosa.
*298A la luz de lo que el facultativo recomienda [,] el Tribunal concluye que es fútil el seguir evaluando a esta persona, porque las probabilidades de que un día resulte procesable es [sic] casi nula [sic], ya que las condiciones congénitas no son superables, por lo que no va a responder a ningún tratamiento. No es justo ni apropiado para el estado [sic] estar incurriendo en gastos. Por lo antes expuesto se exime de futuras vista [sic] de proce-sabilidad al imputado.(7)
En vista de ello, mediante Resolución de 17 de diciem-bre de 1999, notificada el 4 de enero de 2000, el TPI declaró al imputado no procesable y, en virtud de la Regla 247(b) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, ordenó el archivo y sobreseimiento de los cargos.
Inconforme, el 3 de febrero de 2000, el Procurador General acudió, vía certiorari, ante el TCA.(8) El 12 de mayo de 2000 el TCA dictó sentencia, notificada el 24 de mayo de 2000, para confirmar la resolución del TPI. Oportuna-mente, el Procurador General recurrió ante nos imputando la comisión de los errores siguientes:
1. Incurrió en manifiesto error el Tribunal al convalidar el acto contrario a derecho del Tribunal de Primera Instancia al paralizar el proceso y aplicar la Regla 240 de Procedimiento Criminal, sin base razonable ante el mero aviso verbal de la defensa de que invocaría la Regla 74 de Procedimiento Criminal.
2. Incurrió en manifiesto error el Tribunal al no entender el planteamiento de que un imputado con retardación mental mo-derada es procesable. (Enfasis en el original.)
Luego de expedir el recurso y a bien de contar con las comparecencias de las partes, resolvemos.
*299II
La cuestión que se debe determinar, en primer lugar, es si el TPI actuó correctamente al paralizar los procedimien-tos, al amparo de la Regla 240 de Procedimiento Criminal, supra, por razón del planteamiento de la incapacidad mental de Santiago Torres al momento de los hechos imputados. El Procurador General sostiene que ello no constituía base suficiente para la suspensión.
De entrada, es conveniente precisar que, en el ámbito penal, la incapacidad mental de un imputado es importante en dos (2) etapas, a saber: (1) al momento de la comisión de los hechos alegados y (2) al momento y durante el proceso penal. Pueblo v. Castillo Torres, 107 D.P.R. 551, 554 (1978).
La primera es causa de inimputabilidad. A tales efectos, el Art. 30 del Código Penal, 33 L.P.R.A. sec. 3152, en lo pertinente, dispone que “[n]o es imputable el que en el momento del hecho, a causa de enfermedad o defecto mental, careciere de capacidad suficiente para comprender la criminalidad del acto o para conducirse de acuerdo con el mandato de ley”. Es decir, la incapacidad mental es eximente de responsabilidad criminal. Por lo que, frente a la ausencia de tal capacidad, no cabe hablar de la responsabilidad penal del imputado. Pueblo v. Ríos Maldonado, 132 D.P.R. 146, 164-165 (1992); E.L. Chiesa Aponte, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1995, Vol. III, Sec. 29.1, pág. 251; O.E. Resumil, Derecho Procesal Penal, New Hampshire, Equity Pub. Co., 1990, T. I, Sec. 5.18, pág. 101.(9) A los fines de levantar *300y luego establecer la defensa de incapacidad mental, cón-sono con la Regla 74 de Procedimiento Criminal, supra, el acusado tiene que presentar un aviso ante el tribunal y notificarlo al Ministerio Fiscal.(10)
Ahora bien, distinta es la situación tratándose de la capacidad o incapacidad mental de la persona al momento de encarar el proceso judicial en su contra. En este supuesto, entonces, nos referimos a la procesabilidad del imputado. Pueblo v. Castillo Torres, supra, pág. 555. La Regla 239 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, establece que “[nfinguna persona será juzgada, convicta o sentenciada por un delito mientras esté mentalmente incapacitada”. Ello tiene como propósito “impedir que se someta a juicio a un reo que es incapaz de comprender la naturaleza y propósito de los procedimientos que contra él se siguen, y como consecuencia, de defenderse adecuadamente”. Pueblo v. Cruz Román, 84 D.P.R. 451, 457-458 (1962) (resuelto bajo los Arts. 439 y siguientes del Código de Enjuiciamiento Criminal, precursores de las reglas vigentes). El profesor Chiesa, en lo referente, expresa que “se trata de una exigencia de que el acusado pueda entender la naturaleza de los procedimientos, de forma que pueda ayudar —a su abogado y a sí mismo— a su mejor defensa”. Chiesa Aponte, op. cit., pág. 252.
*301En virtud de dicho mandato, la Regla 240 de Procedimiento Criminal, supra, en lo atinente, dispone que:
[e]n cualquier momento después de presentada la acusación o denuncia y antes de dictarse la sentencia, si el tribunal tuviere base razonable para creer que el acusado está mentalmente in-capacitado, inmediatamente suspenderá los procedimientos y señalará una vista para determinar el estado mental del acusado. Deberá el tribunal designar uno o varios peritos para que examinen al acusado y declaren sobre su estado mental. Se practicará en la vista cualquier otra prueba pertinente que ofrezcan las partes. (Énfasis suplido.)
Sobre el particular, en Pueblo v. Rodríguez Galarza, 117 D.P.R. 455, 457 (1986), citando con aprobación al Procura-dor General, expresamos que “la Regla le concede inicial-mente al tribunal total discreción en la determinación de si existe base razonable o no para creer que el acusado está mentalmente incapacitado”.(11) Véanse: Camareno Maldonado v. Tribunal Superior, 101 D.P.R. 552, 562 (1973); Córcoles Droz v. Jefe Penitenciaría, 89 D.P.R. 1, 10 (1963); Pueblo v. Cruz Román, supra; T. Grisso, Evaluating Competencies, 2da ed., Nueva York, Plenum Press, 1988, pág. 65.
No obstante, una vez estima que hay base razonable, el tribunal tiene que paralizar ipso facto todos los procedimientos, señalar una vista para determinar la condición mental del imputado, y nombrar uno o varios peritos para que evalúen al imputado y atestigüen sobre su condición mental. Pueblo v. Rodríguez Galarza, supra; Pate v. Robinson, 383 U.S. 375, 385 (1966); Chiesa Aponte, op. cit. Ello es mandatorio, máxime cuando el encausar a una persona no procesable viola el debido proceso de ley. Cooper v. Oklahoma, 517 U.S. 348, 354 (1996); Medina v. California, *302505 U.S. 437, 453 (1992) (“the criminal trial of an incompetent defendant violates due process”); Drope v. Missouri, 420 U.S. 162, 172 (1975); Pate v. Robinson, supra, pág. 378; Bishop v. United States, 350 U.S. 961 (1956). Véase S.J. Kane, Competency to Stand Trial, 87 Geo. L.J. 1463, 1467 (1999).
En la situación de autos, durante la lectura de acusa-ción, la representación legal de Santiago Torres levantó como defensa la incapacidad mental de éste al momento de la comisión de los hechos y expresó que, a tales efectos, traería al doctor Capestany para probar dicha defensa. Ante ello, el TPI, a su discreción, estimó prudente, al am-paro de la Regla 240 de Procedimiento Criminal, supra, suspender los procedimientos, referir a Santiago Torres al doctor Cabrera para una evaluación, y señalar una vista sobre inimputabilidad y procesabilidad. El simple plantea-miento de la inimputabilidad de Santiago Torres per se no constituía base razonable para creer que éste se encon-traba mentalmente incapacitado y activar los procedimien-tos al amparo de la Regla 240 de Procedimiento Criminal, supra, ya que los criterios para determinar la inimputabi-lidad y la procesabilidad de una persona son diferentes e independientes.(12) Véase Kane, op. cit., pág. 1463 esc. 1405.
No obstante, en el expediente ante nos, obra una moción que sometió la representación legal de Santiago Torres ante el TPI, avisando que presentaría la defensa de inca-pacidad mental en la vista preliminar.(13) Junto a dicha moción, el abogado del imputado acompañó con copia de los documentos en los cuales se basó el doctor Capestany para emitir su opinión, la cual también incluyó. Entre éstos se encontraban: (1) tarjeta de citas; (2) evaluación psiquiá-*303trica realizada por el doctor Ubaldo Bocanegra; (3) certifi-cado de hospitalizaciones en el Hospital de Psiquiatría de Ponce, y (4) parte verbal del WAIS test, BG test y dibujos de personas.(14) A nuestro entender, de dichos documentos surgía base razonable para creer que Santiago Torres se hallaba mentalmente incapacitado al momento de la lec-tura de acusación. Además, conforme al expediente, el Mi-nisterio Fiscal, no objetó tal determinación durante la lectura de acusación ni en las posteriores vistas de procesabilidad. A la luz de todas las circunstancias, el TCA concluyó correctamente al resolver que el TPI no abusó de su discreción al paralizar los procedimientos conducentes al juicio de Santiago Torres.
III
Por otra parte, en su segundo señalamiento de error, el Procurador General señala que la prueba pericial no es suficiente para sostener la improcesabilidad de Santiago Torres, ya que éste no posee un grado de retardación mental que justifique tal determinación.
A. La retardación mental es una condición diagnosticada antes de los dieciocho (18) años de edad que se caracteriza por funciones intelectuales significativamente pobres —por debajo del nivel promedio— y limitaciones considerables a la capacidad de adaptación. American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 4ta ed., Washington, DC, APA, 1994, pág. 39 (en adelante DSM-IV). Véanse: D. Courselle et al., Suspects, Defendants and Offenders with Mental Retardation in Wyoming, 1 Wyo. L. Rev. 1 (2001); D.W. Keyes et al., Mitigating Mental Retardation in Capi*304tal Cases: Finding the “Invisible” Defendant, 22 Mental & Physical Disability L. Rep. 529, 530 (1998).(15)
A tales fines, el nivel de las funciones intelectuales se mide mediante la administración de pruebas sicométri-cas,(16) a través de las cuales se determina el coeficiente de inteligencia o coeficiente intelectual (conocido por sus si-glas en inglés como I.Q.) del individuo.(17) Un coeficiente intelectual de setenta (70) o menos, con un margen de error de cinco (5) puntos, refleja una disminución significa-tiva de tales funciones,(18) elemento esencial para un diag-nóstico de retardación mental. DSM-IV, op. cit.(19) Empero, dicha puntuación por sí sola no es indicativa de retarda-ción mental, ya que el coeficiente de inteligencia sólo con-sidera las facultades intelectuales, y no a las facultades de adaptación.(20) I. Mickenberg, Competency to Stand Trial and the Mentally Retarded: The Need for a Multi-Discipli-*305nary Solution to a Multi-Discplinary Problem, 17 Cal. W.L. Rev. 365, 390-391 (1981). A esos efectos, Keyes expresa:
[s] cores on tests of adaptive ability and an analysis of coping skills must be significantly below average, as well. Often, too much is made of the IQ score alone as though it were the sole indicator of mental retardation. A low IQ score without deficits in adaptive functioning is not defined as mental retardation. Conversely, poor adaptive skills in the presence of average intelligence is not mental retardation, either. Keyes et al., op. cit., pág. 531.(21)
Respecto a dichas facultades, una persona con retarda-ción mental tiene limitaciones significativas en al menos dos (2) de las áreas siguientes: comunicación, aseo personal, convivencia familiar, destrezas sociales e interperso-nales, uso de los recursos comunitarios, autocontrol, des-trezas académicas, trabajo, entretenimiento, salud y seguridad. DSM-IV, op. cit., pág. 39.
Finalmente, cabe mencionar que, el nivel de severidad de la retardación mental de un individuo se cataloga en función del coeficiente intelectual obtenido, a saber: leve o media (50 a 70), moderada (35 a 49), severa (20 a 34) y profunda (menos de 20). Gisbert y otros, op. cit., pág. 178. Véase DSM-IV, op. cit., pág. 40.
B. No obstante las limitaciones que conlleva la retardación mental, un tribunal podría encontrar procesable a un imputado con dicha condición. (22) Es decir, un diagnóstico de retardación mental no equivale necesariamente a un dictamen de no procesabilidad.(23)
*306Un tribunal, al momento de determinar la procesabili-dad del imputado, evalúa si éste puede consultar con su abogado con un grado razonable de entendimiento y si comprende, de forma racional y fáctica, la naturaleza y el propósito del proceso. Drope v. Missouri, supra; Dusky v. United States, 362 U.S. 402 (1960). Véase Pueblo v. Cruz Román, supra, págs. 457-458. Es decir, un individuo es procesable si posee la capacidad necesaria para: (1) enten-der la naturaleza y el objeto de los procedimientos en su contra; (2) asesorarse con su abogado, y (3) colaborar en su defensa. Drope v. Missouri, supra, pág. 171 (“a person whose mental condition is such that he lacks the capacity to understand the nature and object of the proceedings against him, to consult with counsel, and to assist in preparing his defense may not be subjected to a trial”). Véase Chiesa Aponte, op. cit., Secs. 29.1 y 29.2, págs. 252-253 y 258. (24)
La comprensión de la naturaleza y el propósito de los procedimientos por parte del imputado va más allá de un mero conocimiento del proceso criminal en su contra. People v. Swallow, 301 N.Y.S. 2d 798, 802-803 (1969). El tribunal debe considerar varios factores, a modo de mención, si el individuo entiende racionalmente: (1) los cargos imputados; (2) el rol del juez o jurado, del fiscal y la defensa; (3) los derechos que le cobijan; (4) las diferentes alegaciones —Regla 68 de Procedimiento Criminal, supra— y sus consecuencias; (5) los posibles veredictos —Regla 146 de Procedimiento Criminal, supra— y sus efectos, ello incluye que de ser hallado culpable procede la imposición de *307una sentencia. P.R. Silten y R. Tullis, Mental Competency in Criminal Proceedings, 28 Hastings L.J. 1053, 1061 (1977).
Por otra parte, al indagar sobre la capacidad del acusado para consultar con su abogado y colaborar en su defensa, debe considerarse, inter alia, la capacidad del primero de: (1) comunicarse efectivamente con su abogado; (2) cooperar eficazmente con su abogado; (3) recordar y relatar hechos relacionados con sus acciones; (4) seguir instrucciones; (5) identificar testigos, ayudar a localizarlos y a interrogarlos; (6) tomar decisiones, luego de una completa ex-plicación de las alternativas, y (7) testificar eficientemente y, a su vez, ser contrainterrogado. Véase Silten y Tullis, op. cit., págs. 1062-1064.
Ahora bien, de tener ante sí una persona con retardación mental, un tribunal no puede limitarse a considerar el coeficiente intelectual para determinar la procesabilidad. También debe enfocarse en el efecto ad-verso de tal condición sobre los factores relevantes a la procesabilidad. Mickenberg, op. cit., pág. 391.(25) Esto es, juzgar cómo afecta la disminución en las facultades intelectuales y adaptativas la habilidad del imputado de en-tender el proceso criminal, comunicarse con su abogado y ayudar en su defensa. El tribunal debe prestar particular atención a la capacidad de memoria, de comunicación, de formar un juicio, de razonamiento, de lidiar con el estrés y la ansiedad, y, sobre todo, de percepción del proceso criminal. Véase Mickenberg, op. cit., págs. 392-400. Ante ello, para tener un cuadro más completo, resulta de gran ayuda que la evaluación del perito exponga tales efectos.(26)
*308No obstante lo anterior, del individuo sufrir un grado de retardación severo o profundo, al tener limitaciones consi-derables tanto en su capacidad de razonamiento como de comunicación evidentes, que no pocas veces hieren la retina, el tribunal decretará la no procesabilidad de éste.(27) Empero, cuando el individuo presenta un nivel de retarda-ción mental leve o moderado, el tribunal pondrá atención a los efectos de dicha condición sobre las capacidades nece-sarias para ser hallado procesable.(28)
En el caso de autos, el TPI —en tres (3) ocasiones dis-tintas, a través de dos (2) jueces diferentes— declaró a Santiago Torres no procesable. Este presenta un coefi-ciente intelectual de sesenta y cuatro (64) —lo que signi-fica un nivel de retraso mental leve— y posee una edad mental aproximada de siete (7) años. En su última deter-minación, el TPI declaró al imputado no procesable y pro-cedió con el archivo y sobreseimiento de los cargos. Ante lo cual, el Procurador General impugnó tal dictamen del TPI fundando su contención en que el grado de retardación *309mental de Santiago Torres no era suficiente para decla-rarlo no procesable.
En vista de lo señalado previamente, teniendo en cuenta el grado de retardación mental del imputado y a los fines de determinar la corrección del dictamen del TPI, re-sulta necesario juzgar la prueba pericial para evaluar cuán afectadas se hallaban las capacidades necesarias para cumplir con el criterio de procesabilidad. Pese a que el Pro-curador General no presentó una exposición estipulada o una transcripción de los testimonios vertidos por los peri-tos ante el TPI —incluyendo el del doctor López — (29) en-tendemos que el TPI actuó correctamente. Veamos.
En los autos obra tanto la evaluación psiquiátrica reali-zada por el doctor Cabrera como la confeccionada por el doctor Capestany. El doctor Cabrera, quien posteriormente se inhibió en el caso, examinó al acusado a los fines de una determinación de inimputabilidad,(30) por lo que su evalua-ción principalmente se dirigió a tales efectos. Expresó que el imputado tenía una actividad motora adecuada —“no defectos en la marcha[,] tics o manerismos” — (31) un flujo de pensamiento también adecuado, pero un juicio menoscabado. Respecto a la memoria, expuso que estaba “[c]onservada con lagunas en la remota”. (32) El doctor Cabrera, además, señaló que Santiago Torres posee un grado de “escolaridad muy pobre [,] completando apenas el sép-timo [sic] grado sin saber leer o escribir ...,”(33) Añadió que “[d]esde la edad de siete años ha presentado historial si-quiatrico [sic] con multiples [sic] hospitalizaciones en el *310[C]entro de [S]alud [M] ental de Ponce, se le diagnostico [sic] Ezquisofrenia [sic] Crónica Paranoide y se decribe [sic] conducta bizarra, alucinaciones y episodios sicoticos [sic] ”.(34)
Indicó, además, que Santiago Torres tiene un funciona-miento social adecuado y que éste goza del aprecio de las personas debido a su cooperación. De igual forma, men-cionó que, tras interrogarlo sobre los hechos alegados, Santiago Torres negó haberlos cometido. Por último, luego de expresar que a su entender el imputado posee la capacidad para conocer la criminalidad de los delitos imputados, el doctor Cabrera concluyó que, descartando los episodios si-cóticos, Santiago Torres no era inimputable.
El doctor Capestany, quien gozó de entera credibilidad por parte del TPI, en la parte pertinente de los hallazgos clínicos, expresó lo siguiente:
[e]s poco comunicativo, parco al hablar, pero coherente y re-levante en lo poco que dice; a veces hay que repetirle las pre-guntas y darle tiempo extra para contestar. Está bien orientado en persona y lugar; parcialmente desorientado en tiempo.
Su nivel intelectual está muy por debajo de lo normal en todas las áreas: pobre capacidad para el pensamiento abstracto, muy mal informado con escasos conocimientos e información general, juicio social deficiente, conocimientos nulos en aritmé-tica, memoria inmediata, reciente y remotas muy defectuosas, vocabulario sumamente limitado y pobre sentido de introspección. Obtuvo un IQ de 64 en la parte verbal del WAIS Test (retardación leve).
Contenido de su pensamiento está saturado de pensamientos obsesivos negativos, alucinaciones y delirios [.] Oye voces desco-nocidas de hombres que le dicen que se mate, que se pegue un tiro o se tire delante de un camión; otras veces les [sic] dicen “debes matarte, estás sufriendo, no echas pa’lante”. Ve cadáve-res, cerebros, calaveras, muertos. Sueña mucho con la muerte. Expresa que tiene deseos de morir, siente que nadie en el mundo lo quiere y que ha sufrido demasiado desde la muerte de su mamá. Unas veces siente deseos de matarse porque no le gusta la vida y otras para obedecer las voces que lo mandan a matarse.
*311Su afecto es moderadamente deprimido y sus estados de ánimo lábiles con ansiedad y pérdida de control en ocasiones.
Es cooperador durante la evaluación, trata de hacer lo mejor que puede pero hay que repetirle las preguntas y darle tiempo extra a veces. Pierde concentración y se nota marcada deficien-cia en el uso de las manos, distorsión en su capacidad percep-tiva y falta de coordinación visual motora en la prueba Visual Motora de Bender-Gestalt (equivalente a una edad mental aproximada de 7 años de edad.) (35)
Finalmente, tras diagnosticarle retardación mental leve y esquizofenia paranoide, el doctor Capestany concluyó que el imputado tenía “síntomas muy serios de enfermedad mental como: intelecto deficiente, funciones cognoscitivas afectadas, alucinaciones y delirios, pobre juicio. Como con-secuencia de lo cual tiene serios impedimentos para funcio-nar en el ámbito social, escolar y ocupacional”.(36)
El informe del doctor Capestany es sumamente revelador. Establece claramente, en primer lugar, el efecto del retraso mental de Santiago Torres sobre sus capacida-des funcionales, lo cual, entre otras cosas, le impidió tener un aprendizaje escolar adecuado y concluir sus estudios académicos.(37) Manifiesta, en segundo lugar, que el impu-tado padece de esquizofrenia paranoide y de alucinaciones, lo cual agrava su condición mental.
A tenor de lo anterior y debido a que el doctor Capes-*312tany evaluó al imputado en múltiples ocasiones durante el tiempo en que se celebraron las vistas, resulta forzoso con-cluir que el TPI no erró al determinar que el imputado no se encontraba procesable. Por otra parte, no podemos ob-viar que, aun cuando al considerar prueba pericial nos en-contramos en igual posición que el TPI, fue éste quien tuvo la oportunidad de observar, escuchar los testimonios de los peritos, incluyendo el del doctor López, y, a su vez, dirimir su credibilidad. (38) Ello, máxime cuando el Procurador General no presentó una exposición narrativa de la prueba. Hernández v. San Lorenzo Const., 153 D.P.R. 405 (2001).
IV
Si bien concurrimos con la declaración de no procesabi-lidad del imputado en las vistas de seguimiento, el TPI debió señalar una vista con el propósito de determinar la no procesabilidad permanente del imputado, con la debida notificación a las partes, previo al archivo y sobreseimiento de los cargos imputados. La determinación de no procesa-bilidad permanente de un imputado requiere la celebra-ción de una vista más formal y, por así decirlo, más rigu-rosa que una mera vista de seguimiento. Ello, debido a las consecuencias de decretar la no procesabilidad permanente de una persona.
Frente a una determinación de no procesabilidad permanente de un individuo, el Estado tiene dos (2) opcio-*313nes, a saber: dejarlo en la libre comunidad o iniciar los procedimientos de internación civil. Jackson v. Indiana, 406 U.S. 715, 738 (1972). Atales fines, al plantearse, de un lado, la posibilidad de la liberación, y, de otro lado, la res-tricción a la libertad, hay varios intereses en juego. El Es-tado tiene, bajo el poder de parens patriae, un interés legí-timo en cobijar y proveerle al individuo aquel cuidado que por razón de su condición no puede brindárselo él mismo, incluyendo un tratamiento que mejore su condición, Heller v. Doe, 509 U.S. 312, 332 (1993); Addington v. Texas, 441 U.S. 418, 426 (1979); bajo su poder regulador (police power), un interés de proteger a la ciudadanía en general ante el posible peligro que representa el individuo, Seling v. Young, 121 S.Ct. 727, 734 (2001); Kansas v. Hendricks, 521 U.S. 346, 363 (1997); Heller v. Doe, supra; Addington v. Texas, supra; y, por último, bajo ambos poderes, un inte-rés de prevenir que el individuo se haga daño a sí mismo. D.H.J. Hermann, Barriers to Providing Effective Treatment: A Critique of Revisions in Procedural, Substantive, and Dispositional Criteria in Involuntary Civil Commitment, 39 Vand. L. Rev. 83, 95 (1986). El imputado, de otra parte, posee un interés fundamental de que no se restrinja su libertad sin el debido proceso de ley. Véanse, Addington v. Texas, supra, pág. 425; Jackson v. Indiana, supra, pág. 731.
A tales efectos, el tribunal notificará a las partes —y, éstas, a su vez, a los peritos— la celebración de una vista a los fines de determinar si el imputado es o no procesable permanentemente, de modo que todos los comparecientes acudan preparados. En dicha vista, el tribunal recibirá prueba pericial relativa a la probabilidad del imputado de advenir procesable en un futuro próximo. De estimar que no existe probabilidad sustancial de que el imputado llegue a ser procesable en un futuro razonable o de que no es procesable permanentemente, el tribunal lo declarará no procesable permanentemente.
*314De igual forma, durante la vista, las partes también presentarán prueba a los efectos de determinar si debido a su condición mental, el imputado constituye un riesgo para sí y para la sociedad. De concluir el tribunal que, por razón de su estado mental, el individuo es un riesgo para sí mismo o para otras personas, dispondrá que en un término razonable(39) se inicien los procedimientos para que éste reciba tratamiento en conformidad con la Ley Núm. 408 de 2 de octubre de 2000, conocida como la Ley de Salud Mental de Puerto Rico (en adelante la Ley de Salud Mental), 24 L.P.R.A. sec. 6152 et seq.
Es decir, en el supuesto de no procesabilidad perma-nente, el tribunal, tras considerar el grado de peligrosidad del individuo —tanto para sí como para la sociedad— como consecuencia de su condición mental, archivará los cargos en su contra y lo pondrá en libertad o dispondrá que se inicien los procedimientos conforme a la Ley de Salud Mental.(40)
*315Resolvemos, por lo tanto, que de transcurrir un tiempo razonable sin hallar procesable a un imputado, deberá se-ñalarse una vista para determinar si éste es no procesable permanentemente. El tribunal notificará y celebrará una vista exclusivamente a tales fines, en donde de determinar la no procesabilidad permanente, archivará los cargos, y dispondrá si lo libera o si ordena que se proceda con los trámites de internación civil, conforme con la Ley de Salud Mental, supra.
V
Por los fundamentos que anteceden, modificamos la sentencia del Tribunal de Circuito de Apelaciones a los fines de ordenar la celebración de una vista de no procesabi-lidad permanente. Así modificada, se confirma y devolve-mos el caso de autos al Tribunal de Primera Instancia, Sala Superior de Ponce, para la continuación de los proce-dimientos de manera compatible con lo aquí resuelto.

(1) Las víctimas de los delitos alegados eran menores de catorce (14) años.


(2) Es menester señalar que en los autos obra copia de un escrito intitulado Moción para Avisar la Defensa de Incapacidad Mental en el Momento de la Alegada *296Comisión del Delito Imputado. Mediante dicho documento, fechado el 3 de febrero ele 1997 y sellado por el TPI el 4 de febrero de 1997, la defensa, conforme a la Regla 74 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, dio aviso de que establecería la inimputablidad de Santiago Torres en la vista preliminar, la cual se llevaría a cabo el 18 de marzo de 1997. En conjunto con la referida moción, la defensa anejó varios documentos, entre otros, una evaluación psiquiátrica de Santiago Torres realizada por el Dr. Roberto A. Capestany (en adelante el doctor Capestany), psiquiatra. Apéndice de la petición de certiorari, págs. 16-18 y 44-46.


(3) Apéndice de la petición de certiorari, págs. 47 y 77. Véase id., pág. 48.


(4) Íd., págs. 19-20, 49-50 y 80-81.


(5) Véase esc. 8.


(6) Apéndice de la petición de certiorari, pág. 92.


(7) Íd., págs. 92-93.


(8) Alegó, en. síntesis, que el TPI erró: (1) al suspender los procedimientos, al amparo de la Regla 240 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, sin base razonable, confundiéndose así con la Regla 74 de Procedimiento Criminal, supra, que trata sobre el procedimiento para invocar la defensa de incapacidad mental; (2) al determinar que un acusado con un grado de retardación mental moderada no es procesable, y (3) al no recluir al imputado como medida de seguridad, en virtud de la Regla 241(d) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.


(9) La falta de capacidad no tiene que ser total, sino aquella suficiente para anular la capacidad de la persona de entender la criminalidad del acto o de condu-cirse conforme a la ley. Pueblo v. Ríos Maldonado, 132 D.P.R. 146, 164-165 (1992); Pueblo v. Montes Vega, 118 D.P.R. 164, 169 (1986); Pueblo v. Marcano Pérez, 116 D.P.R. 917, 927 (1986). Véanse: P. Malavet Vega, Manual de Derecho Penal Puertorriqueño, Mayagüez, Ed. Barco de Papel, 1997, pág. 235; D. Nevares-Muñiz, Derecho *300Penal Puertorriqueño, Parte General, 4ta ed., Hato Rey, Instituto para el Desarrollo del Derecho, 2000, págs. 298-299 y 304.
Por otra parte, de no nublar dicho entendimiento completamente, la reducción en capacidad mental podría atenuar o aminorar la responsabilidad penal de la persona. Pueblo v. Montes Vega, supra, págs. 172-173; Pueblo v. López Rivera, 109 D.P.R. 160, 166-167 (1979). Véase Malavet Vega, op. cit., pág. 237.


(10) Cabe recordar que es un principio firmemente establecido que nuestro or-denamiento jurídico presume la cordura del imputado. Ello implica que, de no reba-tirse dicha presunción, el Ministerio Fiscal no tiene que introducir prueba sobre la capacidad mental del individuo. No obstante, de presentar la defensa prueba suficiente o de surgir de la prueba de cargo duda razonable sobre la capacidad mental del imputado al momento de los hechos, le incumbe al Ministerio Fiscal probar la cordura del acusado “como cualquier otro elemento del delito[,]” esto es, más allá de duda razonable. Pueblo v. Ríos Maldonado, supra, pág. 168; Pueblo v. Montes Vega, supra, pág. 170, citando a Pueblo v. Marcano Pérez, supra, págs. 927-928. Véase Chiesa Aponte, op. cit., pág. 251 esc. 1.


(11) Tal determinación está sujeta a revisión bajo el criterio de abuso de discreción. Chiesa Aponte, op. cit., Sec. 29.2, pág. 257. Véanse: Pueblo v. Cruz Román, supra, pág. 458; Pueblo v. Báez, 67 D.P.R. 301, 302 (1947) (ambos resueltos bajo al amparo del Art. 440 del Código de Enjuiciamiento Criminal, de donde procede la Regla 240 de Procedimiento Criminal, supra, vigente.)


(12) "A defendant may be competent to stand trial yet have good grounds for an insanity defense.” T. Grisso, Evaluating Competencies, 2da ed., Nueva York, Plenum Press, 1988, pág. 64.


(13) Véase esc. 2.


(14) Según se desprende de dicha moción, también se anejó una copia de: (1) la entrevista con Santiago Torres; (2) la entrevista con su madrastra, y (3) el historial académico. Dichos documentos, sin embargo, no obran en los autos ante nos.


(15) “]y[ental retardation requires onset of the condition prior to the age of eighteen because an essential characteristic of mental retardation involves diminished developmental growth.” D. Courselle et al., Suspects, Defendants and Offenders with MentalRetardation in Wyoming, 1 Wyo. L. Rev. 1, 20 (2001).
No obstante lo anterior, al definir retardación mental, la Asociación Americana sobre Retardación Mental (conocida por sus siglas en inglés como la AAMR) extendió el diagnóstico hasta los veintidós (22) años. íd., esc. 90.


(16) “Psychometric testing is the administration of psychological tests for the purpose of obtaining an objective picture of a patient’s intelligence and personality to aid in the accurate diagnosis of mental disorders and provide guidelines for treatment.” 5 Ausman & Snyder’s Medical Library Sec. 8:77, pág. 475 (Lawyers Ed. 1990).


(17) El coeficiente de inteligencia “es igual al cociente entre la edad mental de la persona y su edad cronológica, multiplicado por 100. La edad mental de una persona es equivalente a la del grupo de población que, estadísticamente, presenta un desa-rrollo intelectual similar al de dicha persona, y se calcula en función de los resulta-dos de diversas pruebas de inteligencia ....” M.S. Gisbert Grifo y otros, Glosario de psiquiatría forense para médicos y juristas, Barcelona, Ed. Masson, 1995, pág. 42.


(18) Una persona con funciones intelectuales normales tiene un coeficiente de inteligencia entre noventa (90) y ciento diez (110). Gisbert Grifo y otros, op. cit.


(19) Cabe precisar que es muy importante tener presente qué instrumento o prueba se utilizó para medir el coeficiente de inteligencia. Véase íd.


(20) Adaptación es el nivel de una persona en comparación con los criterios de independencia personal y responsabilidad social de una persona similar, es decir, de igual edad y mismo grupo cultural. D.H.J. Hermann et al., Sentencing of the Mentally Retarded Criminal Defendant, 41 Ark. L. Rev. 765, 774 (1988). Véase, también, DSM-IV, op. cit., pág. 40.


(21) "Thus it is possible to diagnose Mental Retardation in individuals with IQs between 70 and 75 who exhibit significant deficits in adaptive behavior. Conversely, Mental Retardation would not be diagnosed in an individual with an IQ lower than 70 if there are no significant deficits or impairments in adaptive functioning.” DSM-IV, op. cit., págs. 39-40.


(22) “However, the fact that a person is mentally retarded does not necessarily mean that the person is incompetent to stand trial.” Hermann, op. cit, pág. 785.


(23) Paj-a decisiones de tribunales estatales y federales donde personas con re-tardación mental han sido halladas tanto procesables como no procesables, véase *306D.B. Dove, Competency to Stand Trial of Criminal Defendant Diagnosed as “Mentally Retarded": Modern Cases, 23 A.L.R. 4th 493 (1983).


(24) En Camareno Maldonado v. Tribunal Superior, supra, pág. 560, al conside-rar si estar pensionado por incapacidad mental constituía impedimento para dictar sentencia, por razón de encontrarse mentalmente incapacitado, indicamos que “[fio determinante es si el acusado, en el momento en que es llamado para dictarle sen-tencia, es incapaz de comprender la naturaleza y propósito de los procedimientos y de participar en el acto, con plena consciencia de su significado, y con oportunidad de expresarse sobre las razones que a su juicio impidan que se dicte sentencia”.


(25) “[X]he narrow purpose of the Dusky test is to determine the effect, if any, that a defendant’s mental impairment can be expected to have on his ability to function adequately during trial.” P.R. Silten y R. Tullis, Mental Competency in Criminal Proceedings, 28 Hastings L.J. 1053, 1060 (1977).


(26) Sin embargo, no podemos perder de perspectiva que la última palabra sobre la procesabilidad de un imputado la tiene el tribunal. La declaración de la procesa-*308bilidad o no procesabilidad de una persona no es una determinación médica sino una legal, la cual le corresponde al juez. I. Miekenberg, Competency to Stand Trial and the Mentally Retarded: The Need for a Multi-Discplinary Problem, 17 Cal. W.L. Rev. 365, 376-377 (1981).


(27) A nivel preescolar, en las personas con un grado de retardación mental severo, quienes constituyen de 3% a 4% de la población con retardación mental, es posible descubrir “un lenguaje y un desarrollo motor muy pobre, lo que condiciona una comunicación escasa. Pueden aprender un lenguaje muy elemental, así como hábitos básicos de higiene personal, pero no pueden aprovechar eficazmente un en-trenamiento laboral, incluso si se refiere a tareas muy elementales”. (Énfasis en el original.) Gisbert y otros, op. cit. Véase DSM-IV, op. cit., pág. 41.
Respecto a las personas con retardación mental profunda, quienes componen del 1% al 2% del grupo con retraso mental, “[l]a comunicación es mínima, ya que existen dificultades para la articulación de la palabra; no llegan a aprender ni si-quiera hábitos higiénicos y, con alguna frecuencia, no identifican a las personas de su entorno más inmediato”. Gisbert y otros, op. cit., pág. 178. Las destrezas motoras y de comunicación pueden mejorar si se provee el entrenamiento adecuado. DSM-IV, op. cit., pág. 42.


(28) En Pueblo v. Ríos Maldonado, supra, resolvimos que una persona con retar-dación mental severa o profunda de por sí es inimputable. No obstante, expresamos que, al no ser inimputable per se aquel que sufre de retardación mental leve o mo-derada, debía “reeurrir[se] a los hechos para determinar si la conducta adaptativa del acusado, antes y durante los hechos, demuestra que éste podía actuar de otra manera o si incurrió en el delito en virtud de no comprender los alcances antijurídi-cos de su obrar”. Íd., pág. 167.


(29) Conforme a los autos ante el TCA, el 23 de marzo de 2000, el Procurador General presentó Moción Solicitando se Exima al Peticionario de Presentar Exposición Estipulada de la Prueba. Ello, debido a que, a su juicio, “[e]n el Auto de Certio-rari del Peticionario no se plantea [ba] ninguna cuestión relacionada con errores en la apreciación de la prueba o con su suficiencia


(30) Es menester aclarar que no se encuentra ante nos planteamiento alguno sobre la imputabilidad o inimputabilidad de Santiago Torres.


(31) Apéndice de la petición de certiorari, pág. 119.


(32) Íd.


(33) Íd., pág. 120.


(34) Íd.


(35) Íd., págs. 102-104.


(36) Íd., pág. 105.


(37) Sobre este particular, en el historial personal del imputado, el doctor Capes-tany indicó:
“De los expedientes escolares se puede inferir que Dionisio asistió por primera vez a la escuela Baldorioty de Ponce a los siete años en 1963, cuando aún vivía con su madre, Doña Irene, pero que aparentemente cursó ese año como oyente y que regresó al mismo grado como estudiante regular en 1964, es decir, estuvo dos años en primer grado. Estuvo también dos años en segundo grado en la misma escuela y de allí fue promovido al tercer grado y transferido a la Escuela Julio S. Ribas. Aquí terminó el tercer grado, pero al finalizar el curso, fue bajado al primer grado en la misma escuela y, al término del curso, fue promovido al segundo grado y transferido a la Escuela de Playita Cortada en Santa Isabel, donde terminó el séptimo grado en 1972. Aparentemente estuvo 10 años en la elemental durante los cuales estuvo dos años en primer grado, tres años en segundo grado y dos años en tercer grado; del cuarto al séptimo grado los hizo en un año cada uno. Se graduó de séptimo grado en mayo de 1972 sin saber leer ni escribir (sólo su nombre)”. Íd., págs. 98-99.


(38) Según se desprende del escrito del Procurador General, el doctor López, tras evaluar a Santiago Torres y considerar los criterios básicos para establecer la proce-sabilidad de una persona, opinó que éste: (1) “tiene una noción bastante completa de los hechos que se le imputan y que los mismos son contrarios a la [l]ey”; (2) “entiende que su abogado fue contratado por su padre para defenderle y conoce el rol que le corresponde al fiscal y al juez[, ajdemás, niega consistentemente haber cometido los hechos que se le imputan, lo que sirve para demostrar que puede colaborar con su defensa”; (3) “se mantiene en contacto con la realidad, no presenta cuadro sicótico a pesar de su nivel de retardación mental. Mantiene el control de sus actos durante las vistas judiciales y se comporta adecuadamente en los tribunales”. Petición de certio-rari, pág. 3.


(39) La Corte de Apelaciones del Distrito de Columbia determinó que el término de treinta (30) días es uno razonable a los fines de que el Estado comience los pro-cedimientos de internación civil. Thomas v. United States, 418 A.2d 122 (1980).


(40) El Art. 5.05 de la Ley de Salud Mental de Puerto Rico, 24 L.P.R.A. sec. 6152d, dispone que:
“Todo adulto que reúna los criterios necesarios para recibir servicios transicio-nales y represente un riesgo inmediato para sí, para otros o la propiedad, de acuerdo a las evaluaciones y recomendaciones del psiquiatra y del equipo inter o multidisci-plinario, pero que no consienta o no esté capacitado para consentir a tales servicios, será objeto de una petición de tratamiento compulsorio, o ingreso involuntario ante el tribunal, de conformidad a los procedimientos dispuestos en esta Ley para estos fines.”
Es necesario precisar que el presentar una petición bajo la referida ley no im-plica que el imputado será internado en una institución mental. “Ninguna persona será ingresada de forma involuntaria, a menos que mediante prueba clara y convin-cente que a satisfacción del tribunal evidencie que representan un riesgo inmediato para sí, para otros o la propiedad y la necesidad de tal ingreso.” Art. 4.12 de la Ley de Salud Mental, 24 L.P.R.A. sec. 6155k.
Además, el tribunal guiado por el principio de la alternativa menos restrictiva, de cumplirse con los criterios, podría ordenar otras alternativas que no son la hos-pitalización, entre otras, “tratamiento ambulatorio, hospitalización parcial o mante-nimiento con medicamento.” Véase, Art. 1.06(nnn) de la Ley de Salud Mental, 24 L.P.R.A. sec. 6152(nn). El Art. 2.03 de la Ley de Salud Mental, 24 L.P.R.A. sec. 6153b, fija los requisitos que debe poseer una persona para que un tribunal, dentro de los procedimientos de internación civil, ordene el tratamiento compulsorio, en forma ambulatoria o a través de la hospitalización.